       Case 2:18-cr-00255-WBS Document 155 Filed 07/22/20 Page 1 of 2

1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10                                           ----oo0oo----

11

12   UNITED STATES OF AMERICA,                             No. 2:18-cr-255 WBS
13                      Plaintiff,

14          v.                                             ORDER FOR TEMPORARY RELEASE
15   JAQUOREY RASHAWN CARTER,

16                      Defendant.

17

18                                           ----oo0oo----
19                  Defendant has filed a Request for Temporary Release from Custody to attend the
20   funeral of his half-brother Jermaine Defils on July 24, 2020, or in the alternative the viewing in
21   connection with that funeral on July 23, 2020. (Docket No. 153.) The United States opposes the
22   request. (Docket No. 154.) Due to the immediacy of the request, the court has not had time to

23   obtain the recommendation of the Pretrial Services Officer.

24                  Even though defendant has been found guilty on Count One of the Indictment and

25   is awaiting sentence on that count, because the court granted defendant’s motion for a new trial

26   on Count Two he is still awaiting trial on that court. Accordingly, there is some question as to

27   whether the request should be considered as one for pre-trial or post-trial release. Regardless of

28   which standard should be applied, the court finds that defendant has met his burden of showing
                                                      1
       Case 2:18-cr-00255-WBS Document 155 Filed 07/22/20 Page 2 of 2

 1   by clear and convincing evidence that release for the limited time necessary to attend the viewing,

 2   and under the circumstances which the court will impose, will not pose a risk of flight or danger

 3   to the community.

 4                  It has been represented that because defendant’s family circumstances Mr. Defils

 5   was more like a father to defendant. The viewing tomorrow will be held from 4:00 to 7:00 p.m.

 6   at a funeral home which is only five to six miles from the Sacramento County Jail, where

 7   defendant is presently confined. Defendant’s older sister, Latasha Carter, has agreed to pick him

 8   up at the jail and drive him to the funeral home for the viewing and return him to the jail within a

 9   span of three hours. She has also agreed to sign a $25,000 unsecured bond and to act as a third

10   party custodian to secure his release and return. Defense counsel also advises that the United

11   States Marshal could abide by such an order.

12                  Accordingly, it is HEREBY ORDERED, that defendant be released from the

13   Sacramento County Main Jail temporarily from their custody on Thursday July 23, 2020, at 3:00

14   p.m.; that Latasha Carter accompany defendant at all times during his release; that defendant be

15   taken directly from the jail to the Morgan Jones Funeral Home, 4200 Broadway, Sacramento,

16   California; that defendant shall refrain from the use of alcohol or controlled substances, and obey

17   all laws, during his release; that the defendant return to custody at the Sacramento County Jail on

18   Thursday July 23, 2020, by 6:00 p.m.;

19                  AND IT IS FURTHER ORDERED that Latasha Carter sign an unsecured bond in

20   the amount of $25,000, to be filed with the Court prior to defendant’s release.

21   Dated: July 22, 2020

22

23

24

25

26
27

28
                                                      2
